      CASE 0:19-cv-00487-ECT-TNL Document 1 Filed 02/27/19 Page 1 of 4



                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


 Creekview of Hugo Association,               Case No. _______________

       Plaintiff,
                                              NOTICE OF REMOVAL OF ACTION
vs.                                                 TO FEDERAL COURT

 Owners Insurance Company,

       Defendant.


       TO:    THE CLERK OF THE ABOVE-ENTITLED COURT

       PLEASE TAKE NOTICE that Defendant Owners Insurance Company

(“Owners”), by and through its undersigned counsel, hereby removes this action pursuant

to 28 U.S.C. § 1441 from the District Court of Washington County, Minnesota, Sixth

Judicial District (“State Court Action”) to the United States District Court for the District

of Minnesota. This Court has subject matter jurisdiction over this action pursuant to 28

U.S.C. § 1332 because there is complete diversity among the parties hereto and because

the amount in controversy exceeds $75,000.            As grounds for removal, Owners

respectfully states as follows:

                              GROUNDS FOR REMOVAL

       1.     On February 5, 2019 Plaintiff served this lawsuit seeking via Motion to

Confirm Appraisal Award, Enter Judgment, and for Interests, Costs, and Fees. True and

correct copies of all process and pleadings served upon Owners in the State Court Action
      CASE 0:19-cv-00487-ECT-TNL Document 1 Filed 02/27/19 Page 2 of 4



are attached hereto as Exhibit A (with certain additional redactions for account

numbers), and are incorporated herein by reference.

       2.     As more fully set forth below, this case is properly removed to this Court

pursuant to 28 U.S.C. § 1441 because Owners has satisfied the procedural requirements

for removal and this Court has subject jurisdiction pursuant to 28 U.S.C. § 1332.

I.     OWNERS HAS SATISFIED THE PROCEDURAL REQUIREMENTS FOR
       REMOVAL.

       3.     Plaintiff commenced this action by filing its Motion on February 5, 2019.

Because this Notice of Removal is being filed within 30 days of the date of service of that

Motion on Owners, removal is timely under 28 U.S.C. § 1446(b).

       4.     Owners is the only Defendant to the State Court Action, and, therefore, all

properly joined and served Defendants consent to this removal.

       5.     Pursuant to 28 U.S.C. § 1441(a) and 1446(a), venue is proper in the District

of Minnesota, because the State Court Action was pending in the District Court of

Washington County, Minnesota, and this Court is therefore the “district and division

embracing the place where such action is pending.” 28 U.S.C. § 1441(a); 28 U.S.C.

§ 93(c).

       6.     No further proceedings have been had in this action, however, out of an

abundance of caution Owners will file, later on this same date, papers opposing

Plaintiff’s Motion in the State Court Action, which are due on the same date as this filing.

It does so with no intent to waive its right to removal, but to preserve the status quo in the

State Court Action and avoid the possibility of an entry of default.


                                              2
       CASE 0:19-cv-00487-ECT-TNL Document 1 Filed 02/27/19 Page 3 of 4



       7.     No previous application has been made for the relief requested herein.

       8.     Pursuant to 28 U.S.C. § 1446(a), copies of all process, pleadings, and

orders served upon Owners are attached hereto collectively as Exhibit A.

       9.     Pursuant to 28 U.S.C. § 1446(d), a copy of this Notice of Removal is being

served upon Plaintiff’s counsel. A copy of this Notice of Removal is being filed with the

Clerk of the District Court for Washington County, Minnesota.

II.    REMOVAL IS PROPER BECAUSE THE COURT HAS SUBJECT
       MATTER JURISDICTION PURSUANT TO 28 U.S.C. § 1332 AND 1441(b).

       10.    This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1332

because this is a civil action between citizens of different states in which the amount in

controversy exceeds the sum of $75,000, exclusive of costs and interest.

A.     There is Complete Diversity of Citizenship.

       11.    Plaintiff is a Common Interest Community and non-profit organization,

organized under the laws of the State of Minnesota. See Exhibit B, attached hereto.

       12.    Now, and at the time of commencement of this action, Owners has been

organized in Ohio, and has had its principal place of business in Lansing, Michigan and,

therefore, is a citizen of Ohio and Michigan for the purposes of determining diversity

jurisdiction pursuant to 28 U.S.C. § 1332(c)(1).

       13.    Accordingly, there is complete diversity between the Plaintiff and

Defendant under 28 U.S.C. § 1332(a) because Owners is not a citizen of the same state in

which Plaintiff is a citizen.

       14.    In addition, no Defendant is a citizen of the State of Minnesota.


                                             3
      CASE 0:19-cv-00487-ECT-TNL Document 1 Filed 02/27/19 Page 4 of 4



B.     The Amount in Controversy Requirement Is Satisfied.

       15.    In its Motion, Plaintiff demands a judgment in excess of $1,400,000,

immediate payment of a sum in excess of $370,000, and attorneys’ fees, and costs and

disbursements incurred in an amount over $200,000.

       16.    Therefore, because Plaintiff is not a citizen of the same state as Owners and

because the amount in controversy, exclusive of interest and costs, exceeds the sum of

$75,000, this action may be removed to this Court on diversity grounds pursuant to 28

U.S.C. § 1332 and 1441(a).


       WHEREFORE, Defendant Owners respectfully gives notice that this action is

hereby removed from the District Court of Washington County, Minnesota, to the United

States District Court for the District of Minnesota.



       Dated this 27th day of February, 2019.



                                                 s/ Brock P. Alton
                                                Brock P. Alton #0388335
                                                GISLASON & HUNTER LLP
                                                Attorneys for Defendant
                                                701 Xenia Avenue South, Suite 500
                                                Minneapolis, MN 55416
                                                Phone: (763) 225-6000
                                                Email: balton@gislason.com
                                                                                    2652082.1




                                             4
